Citation Nr: 0833754	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  06-32 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a disability 
manifested by insomnia, to include as secondary to the 
service-connected post-traumatic stress disorder.  

4.  Entitlement to service connection for residuals of an 
intrauterine device insertion, to include a hysterectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1974 
to October 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Anchorage, Alaska, in pertinent part, denied service 
connection for a bilateral leg disability, a back disability, 
a disability manifested by insomnia, and residuals of an 
intrauterine device insertion, to include a hysterectomy.  

At a personal hearing conducted before the undersigned 
Veterans Law Judge (VLJ) at the RO in May 2007, the veteran 
asserted that her insomnia has occurred as a result of her 
service-connected post-traumatic stress disorder (PTSD).  
Hearing transcript (T.) at 9-11.  Based on this testimony, 
the Board will consider the claim for service connection for 
a disability manifested by insomnia both on a direct basis 
and as a result of the service-connected PTSD.  

In addition, to the extent that the veteran testified that 
her sleep disturbances represent an increase in the severity 
of her service-connected PTSD, the Board finds that she has 
raised the issue of entitlement to an increased rating for 
this disability.  See, e.g., T. at 10-11.  The claim for a 
disability rating greater than 50% for the service-connected 
PTSD is not inextricably intertwined with the current appeal 
and is, therefore, referred to the RO for appropriate action.  

Further review of the claims folder indicates that, by the 
March 2006 rating action, the RO also denied service 
connection for a bilateral knee disability.  As the veteran 
did not initiate an appeal within one year of notification of 
that decision, the denial of her claim for service connection 
for a bilateral knee disability became final.  38 U.S.C.A. 
§ 7105 (West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2007).  To the extent that the veteran's 
representative testified at the May 2007 hearing that the 
veteran has a "right knee . . . [disability] secondary to 
the left knee [disorder] that was started in service," such 
testimony may be construed as a claim to reopen the 
previously denied issue of entitlement to service connection 
for a bilateral knee disability.  See T. at 6.  This matter 
is not inextricably intertwined with the current appeal and 
is, therefore, referred to the RO for appropriate action.  

The issues of entitlement to service connection for a back 
disability; a disability manifested by insomnia, to include 
as a result of the service-connected PTSD; and residuals of 
an intrauterine device insertion, to include a hysterectomy 
are addressed in the REMAND portion of the decision below and 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran does not have a bilateral leg disability 
associated with her active military duty.  


CONCLUSION OF LAW

A bilateral leg disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a May 2005 letter informed the veteran 
of the requirements for her claim for service connection for 
a bilateral leg disability.  This document also notified him 
that VA would make reasonable efforts to help her obtain 
necessary evidence with regard to this issue but that she 
must provide enough information so that the agency could 
request the relevant records.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As this 
correspondence was issued prior to the RO's initial 
adjudication (and denial) of the veteran's service connection 
claim in March 2006, no timing defect occurred.  Pelegrini 
II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and Mayfield 
v. Nicholson, 444 F.3d at 1333.  

In a March 2006 letter, the RO notified the veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, as 
the Board will discuss in the following decision, evidence of 
record does not support a grant of service connection for a 
bilateral leg disability.  Thus, no rating or effective date 
will be assigned, and there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the claim adjudicated in this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Although 
the March 2006 correspondence was issued several weeks after 
the RO's initial adjudication (and denial) of the veteran's 
service connection claim in early March 2006, the claim was 
subsequently re-adjudicated, and a statement of the case was 
issued in August 2006.  As such, the timing defect was cured.  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the veteran's bilateral leg claim.  All relevant treatment 
records adequately identified by the veteran have been 
obtained and associated with her claims folder.  Of 
particular importance is the fact that the veteran has not 
referenced any medical evidence of a diagnosed bilateral leg 
disability associated with her service.  

The veteran has not been accorded a pertinent VA examination.  
As the Board will discuss in the following decision, however, 
the veteran has not been diagnosed with a bilateral leg 
disability.  Clearly, therefore, service connection for a 
bilateral leg disorder cannot be granted.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court 
held that, in the absence of proof of a present disability, 
there can be no valid claim) and Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (in which the Court explained that 
Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  Consequently, the 
Board concludes that a remand to accord the veteran a VA 
examination pertinent to her bilateral leg claim is not 
necessary.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following issue on appeal, based upon the evidence currently 
of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

According to service treatment records, the veteran 
complained of pain in her left leg in March 1975, pain in her 
right leg in October 1975, and chronic pain and weakness in 
her left leg in January 1976.  No pathology of either 
extremity was shown.  The remainder of the service treatment 
records are negative for complaints of, treatment for, or 
findings of a bilateral leg disability.  In fact, at the 
September 1978 separation examination, the veteran denied 
ever having experienced cramps in her legs.  Further, no 
lower extremity abnormality was shown at that time.  

A post-service medical record dated in October 1999 provides 
a finding of generalized weakness of the flexion and 
extension of the muscles of the veteran's extremities.  
Subsequent medical records reflect the veteran's complaints 
of swelling and pain in her right calf (in August 2004) as 
well as bilateral leg pain (in March 2005 and April 2005).  
No leg pathology was shown on examination, and no bilateral 
leg disability was diagnosed.  

The Board has thoroughly considered the veteran's lower 
extremity complaints.  Most recently, at the personal hearing 
conducted before the undersigned, the veteran described 
numbness and pain in her legs as well as a tingling sensation 
in her feet.  T. at 6.  

Significantly, however, the fact remains that a bilateral leg 
disability has not been diagnosed.  Service connection cannot 
be awarded without competent evidence of a diagnosed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim) and Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability).  Based 
on the evidentiary posture discussed herein, the 
preponderance of the evidence is clearly against the 
veteran's claim for service connection for a bilateral leg 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The benefit-of-the-doubt rule does not apply, and 
this service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for a bilateral leg disability is denied.  


REMAND

After a careful review of the record, the Board finds that a 
remand of the veteran's back, insomnia, and genitourinary 
claims is necessary.  Specifically, and for the following 
reasons, the Board believes that the veteran should be 
accorded VA examinations that address the nature, extent, and 
etiology of her back, insomnia, and genitourinary pathology.  
On examination, the examiners should have access to, and an 
opportunity to review, the veteran's claims folder in 
conjunction with the evaluations.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007); and McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's 
duty to assist veterans, pursuant to the VCAA, includes the 
duty to obtain a medical examination and/or opinion when 
necessary to make a decision on a claim).  

Back Disability

According to the service treatment records, the veteran 
sought medical care for low back pain and right back pain in 
May 1974, back pain radiating to her legs in January 1976, 
and continued low back pain in August 1976.  X-rays taken of 
the veteran's lumbar spine in August 1976 showed no 
significant abnormality.  

Post-service medical records reflect complaints of low back 
pain since October 1999.  Following a private examination in 
October 2004-which acknowledged the veteran's complaints of 
low back pain and which demonstrated the presence of 
increased neural tension in her left lower extremity-an 
assessment of "disk dysfunction with some neural involvement 
and some neural irritation" was given.  X-rays taken of the 
veteran's lumbar spine in April 2005 showed osteoarthritis.  

In light of the in-service and post-service complaints of 
back pain, as well as the pertinent post-service diagnoses, 
the Board finds that a VA examination is warranted to 
determine the nature, extent, and etiology of these diagnosed 
disorders.  

Disability Manifested By Insomnia, On A Direct Basis And As 
Secondary To The Service-Connected PTSD

Post-service medical records reflect the veteran's complaints 
of fatigue in February 2001, November 2001, and July 2002 and 
sleep difficulties in July 2003.  In a February 2007 letter, 
a VA physician explained that, because the veteran had 
exhibited "signs and symptoms consistent with sleep apnea," 
a sleep study was scheduled.  The report of this test is not 
included in the claims folder.  

Further, in light of these documented sleep complaints, as 
well as the February 2007 physician's suggestion of a 
possible diagnosed sleep disability, the Board finds that a 
VA examination is warranted.  The purpose of the evaluation 
is to determine the nature, extent, and etiology of any 
diagnosed disability manifested by insomnia that the veteran 
may have.  A discussion of the etiology of any such diagnosed 
disorder should include consideration of any possible 
association between the disability and the veteran's 
service-connected PTSD.  

Also, as previously discussed in this decision, the Veterans 
Claims Assistance Act of 2000 (VCAA), which was enacted on 
November 9, 2000, imposes on VA certain notification 
requirements.  Since the enactment of the law, the VCAA has 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, & 5126.  Specifically, proper VCAA notice must 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate the claim, that VA 
will seek to provide, and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Pelegrini v. Principi, 18 Vet. App. 112, 
121 (2004).  Proper notification must also include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As the letter furnished to the veteran in May 2005 
in the present case does not discuss the secondary service 
connection aspect of her insomnia claim, a corrective VCAA 
notice letter should be issued on remand.  

Residuals Of An Intrauterine Device Insertion, To Include A 
Hysterectomy

According to the service treatment records, shortly after 
entry into active military duty in February 1974, the veteran 
underwent incision and drainage of an abscess of the right 
Bartholin's Gland.  Following complaints of heavy menstrual 
bleeding beginning in December 1975, the veteran underwent 
examination in February 1976 which resulted in a finding of 
endometriosis.  Subsequent service treatment records reflect 
continued complaints of dysfunctional uterine bleeding 
through December 1977.  A report of a March 1978 examination 
indicates that an intrauterine device (IUD) was "in place."  
On the day prior to separation from service in October 1978, 
the veteran noted that she had an appointment scheduled for a 
cyst on right ovary.  

Post-service medical records indicate that, due to findings 
of infertility and tubal occlusion in August 1979, the 
veteran underwent a dilatation and curettage, laparoscopy, 
and bilateral tubal profusion.  In November 1979, she 
underwent an exploratory laparotomy and additional tubal 
surgery.  Subsequent medical reports dated in October 1999 
reflect the presence of extensive scarring of the fallopian 
tubes due to the prior IUD as well as uterine fibroids.  In 
February 2003, the veteran underwent a total abdominal 
hysterectomy.  

In light of these pertinent in-service and post-service 
complaints and surgical procedures, the Board finds that a VA 
examination is warranted to determine the nature, extent, and 
etiology of any currently diagnosed genitourinary disorder 
that the veteran may have.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Provide the veteran with a notice 
letter that:  

*	informs her of the information and 
evidence not of record that is 
necessary to substantiate her 
claim for service connection for a 
disability manifested by insomnia, 
on a direct basis and as secondary 
to the service-connected PTSD; 
*	informs her of the information and 
evidence that VA will seek to 
provide; 
*	informs her of the information and 
evidence she is expected to 
provide; and 
*	advises her of the criteria for 
establishing a disability rating 
and effective date of award.  

2.  Obtain copies of records of back, 
insomnia, and genitourinary treatment 
that the veteran may have received at 
the VA Medical Center in Anchorage, 
Alaska since February 2006.  The Board 
is particularly interested in the 
report of a sleep study that may have 
been completed since February 2006.  
Associate all such available records 
with the claims folder.  

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature, 
extent, and etiology of any back 
disability that she may have.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted.  
All pertinent pathology should be noted 
in the examination report.  

For any back disability diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to 
active service (including the various 
episodes of back pain between May 1974 
and August 1976).  Complete rationale 
should be given for all opinions 
reached.  

4.  Also, schedule the veteran for a VA 
psychiatric examination to determine 
the nature, extent, and etiology of any 
disability manifested by insomnia that 
she may have.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  All pertinent 
pathology should be noted in the 
examination report.  

For any disability manifested by 
insomnia which is diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service, is otherwise related to active 
service, or is related to, or 
aggravated by, the service-connected 
PTSD.  In addressing any possible 
relationship between a disability 
manifested by insomnia and the 
service-connected PTSD, the examiner 
should consider the effect, if any, of 
the medication that the veteran takes 
for her PTSD on her sleep difficulties.  
Complete rationale should be given for 
all opinions reached.  

5.  The veteran should also be 
scheduled for a VA examination to 
determine the nature, extent, and 
etiology of any genitourinary disorder 
that she may have.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated studies should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

For any genitourinary disability 
diagnosed on examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not, i.e., 
a 50 percent probability or greater, 
that such disorder had its clinical 
onset in service or is otherwise 
related to active service [including 
the incision and drainage of an abscess 
of the right Bartholin's Gland in 
February 1974, the finding of 
endometriosis in February 1976, the 
multiple episodes of dysfunctional 
uterine bleeding between December 1975 
and December 1977, and the insertion of 
the IUD (which was noted on the March 
1978 examination report)].  Complete 
rationale should be given for all 
opinions reached.  

6.  Following the completion of the 
above, the issues of entitlement to 
service connection for a back 
disability; a disability manifested by 
insomnia, to include as secondary to 
the service-connected PTSD; and 
residuals of an IUD, to include a 
hysterectomy should be re-adjudicated.  
If the decisions remain in any way 
adverse to the veteran, she should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


